          Case 2:20-cv-01163-ILRL Document 6 Filed 01/25/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 HUBBARD CHARLES TERRY                                                           CIVIL ACTION

 VERSUS                                                                             NO. 20-1163

 SHERIFF RANDY SMITH                                                            SECTION: “B”(3)


                                            ORDER
       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE as

frivolous and/or for failing to state a claim on which relief may be granted.

       New Orleans, Louisiana, this 25th day of January 2021.




                                              __________________________________________
                                               SENIOR UNITED STATES DISTRICT JUDGE
